Citation Nr: 1727664	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from January 2002 to August 2002 and on active duty from May 2004 to October 2005.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana RO.  

The Veteran requested a videoconference hearing in his May 2011 VA Form 9.  In September 2011, the RO notified the Veteran of a hearing scheduled for October 2011.  The same month, the Veteran's representative notified the RO that the Veteran had not received the notice because he had a new address in Louisiana, and requested the letter be resent to the new address.  The notification letter was sent to the designated address but the Veteran failed to appear, did not provide good cause for failure to appear, and did not request to reschedule the hearing.  The hearing request was considered withdrawn in the February 2015 Board decision and remand for this case.

The January 2008 RO rating decision included the issue of entitlement to service connection for a thoracolumbar spine disability, subsequently appealed, however, the Board granted that claim in a February 2015 decision.  Therefore, that issue is no longer before the board.

During the pendency of this appeal, the Veteran initiated an appeal of an initial rating for posttraumatic stress disorder (PTSD).  The RO granted an increase to the Veteran's PTSD rating in a March 2010 rating decision.  PTSD was not listed in the Veteran's substantive appeal and is therefore not before the Board.  See May 2010 VA Form 9.  

The Board remanded this claim in February 2015 and again in May 2016 to obtain all medical records pertaining to the Veteran's sleep apnea as well as schedule the Veteran for a respiratory examination to determine the nature and etiology of any sleep apnea.



FINDING OF FACT

Evidence of record does not show the Veteran has a current disability of sleep apnea.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran did not respond to multiple attempts to schedule a sleep apnea examination pursuant to May 2016 Board remand directives.  See August 2016 VA examination.  Previous attempts by the RO to contact the Veteran via telephone and mail about his claim and scheduling an examination pursuant to February 2015 Board remand directives similarly went without response.  

Before the May 2016 Board decision, the Veteran's representative contended that the Veteran was never properly notified of his examination or responsibility to attend such examination.  The Board noted the aforementioned September 2011 notification concerning a new address in Louisiana that did not match a Texas address that appeared, based on the record, to have been on file since 2015.  The Board nevertheless remanded the case to attempt to verify the Veteran's address and reschedule a sleep apnea exam.  As noted earlier, the Veteran did not respond to subsequent telephone calls and mailed letters from the RO.  

Since the most recent return of this case to the Board, neither the Veteran nor his representative has alleged nonreceipt of mailed letters or SSOCs subsequent to the May 2016 Board decision.  Additionally, VA has received no returned mail.  The record also indicates several attempts to reach the Veteran by phone.  VA's duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000).  Accordingly, VA has fulfilled its duty to assist with respect to its attempts to obtain a VA examination or opinion for the issue on appeal. 38 C.F.R. § 3.159(c)(4).

The Veteran's representative has also contended that if the Board obtains evidence not previously reflected in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), the Veteran must be afforded reasonable opportunity to submit additional evidence in response.  May 2017 Appellate Brief.  The Veterans Benefits Management System (VBMS) indicates that VA furnished an SSOC in January 2017 that explained the latest evidence in the case and informed the Veteran that he had 30 days to respond.  VBMS indicates that neither a response nor evidence not contemplated in the January 2017 SSOC was received after the January 2017 SSOC.  Therefore, this contention is moot. 

II. Legal Criteria

Direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record of this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


III. Analysis

In both its February 2015 and May 2016 decisions, the Board deemed an examination necessary to determine the extent of any sleep disorder suffered by the Veteran.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination, and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a), (b).  The Veteran failed to appear for a VA examination due to lack of response to scheduling efforts.  As such, the Board evaluates the issue on appeal based on the evidence of record.

VA medical records indicate multiple complaints and various treatments for sleep difficulties; however, as discussed previously, the Veteran's PTSD rating contemplates such symptomatology.  VA medical records are otherwise devoid of a competent medical diagnosis of sleep apnea.

Service Treatment Records (STRs) are negative for any diagnosis of sleep apnea as well as respiratory issues.  Private treatment records are also negative for diagnosis of or treatment for sleep apnea.

The Veteran has alleged that he has had sleep apnea since service and requested that VA provide him with an examination to establish the disability.  As noted above, he has failed to report for several scheduled examinations.  The Veteran has not proffered competent medical or lay evidence to support his contention for service connection for sleep apnea.  Lay assertions do not constitute a competent clinical diagnosis of an existing sleep disorder.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Service connection for sleep apnea cannot be established without competent evidence of a diagnosis of sleep apnea.  

Ultimately, the Board finds that, as the record currently stands, the preponderance of the evidence is against a finding that the Veteran has sleep apnea.  As such, the claim must be denied.
ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


